DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The  new title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2xvii is objected to because of the following informalities: It appears that the amendment to the claim removed numerical portions.  The claim should be amended to correct the correct numerical number “xxviii”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: How is the not crosslinked increase continually in charge?  Is an activator? Does it cross-link?  All the claims dependent of claim 1 are also rejected.

Claim 1 recites the limitation "the initial anionic charge" in line 7.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

The term “continually” in claim 1 is a relative term which renders the claim indefinite. The term “continually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 1 are also rejected.

Regarding claim 2i , the phrase "e.g., water having a salinity ranging from about 1 part to about 150 parts per thousand and having a temperature of about 55- 140°C," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). All the claims dependent of claim 2i are also rejected.

Claim 2ii recites the limitation "the initial content of anionic " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2ii are also rejected.

Claim 2xxi recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxi are also rejected.

Claim 2xxii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxii are also rejected.

Claim 2 xxiv recites “e.g., one or more of ATBS, vinylsulfonic acid; 4-styrenesulfonic acid; and any salts of any of the aforementioned monomers,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). All the claims dependent of claim 2 xxiv are also rejected.

Claim 2xxv recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxv are also rejected.

Claim 2xviii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xviii are also rejected.

Claim 2xxx recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxx are also rejected.

Claim 2xxxii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxxii are also rejected.

Claim 2xxxiii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxxiii are also rejected.

Claim 2xxiv recites the limitation "the ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxiv are also rejected.

Claim 2xxxv recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xxxv are also rejected.

Claim 3i  and 3iii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 3i and 3ii are also rejected.

Claim 7ii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 7ii are also rejected.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the not cross-linked polymer increasing charge?  What charge? How is the viscosity increase? All the claims dependent of claim 8 are also rejected.

The term “continually” in claim 8 is a relative term which renders the claim indefinite. The term “continually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 8 are also rejected.

Claim 9ix recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 9 ix are also rejected.

Claim 9x recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 9x are also rejected.

Claim 9xiii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 9xiii are also rejected.

Claim 9xvi recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 9xvi are also rejected.

Claim 9xvii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 9 xvii are also rejected.

Claim 9xx recites the limitation "the list of ranges " in 4.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 2xx are also rejected.

Claim 9xxi recites the limitation "the ranges of  " in 7.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 9xxi are also rejected.

Claim 10ii  recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim10ii are also rejected.

Claim 11ii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 11ii are also rejected.

Claim 13ii recites the limitation "the list of ranges " in 2.  There is insufficient antecedent basis for this limitation in the claim.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
 In the present instance, claim 2xxi  recites the broad recitation 1-100 mol%,  and the claim also recites  10-90 mol %, 20-80 mol %,
30-70 mol%, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxi are also rejected.
 	In the present instance, claim 2xxii recites the broad recitation 0-25 mol %, and the claim also recites %, 1-20 mol%, and 5-15 mol% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxii are also rejected.
 		In the present instance, claim 2xxv  recites the broad recitation 1-25 mol%,  and the claim also recites  1-20 mol %, and 5-15 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxv are also rejected.
	In the present instance, claim 2xxx  recites the broad recitation 1-100 mol%,  and the claim also recites  10-90 mol %, 20-80 mol %,
30-70 mol%, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxx are also rejected.
		In the present instance, claim 2xxxiii  recites the broad recitation 1-100 mol%,  and the claim also recites 1-99 mol %, 10-99 mol %,10-90 mol%, 20-80 mol %, 30-70 mol %, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxxiii are also rejected.
In the present instance, claim 2xxi  recites the broad recitation 1-100 mol%,  and the claim also recites  10-90 mol %, 20-80 mol %, 
30-70 mol%,  and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxi are also rejected.
		In the present instance, claim 2xxii  recites the broad recitation 1-45%,  and the claim also recites 5-40 %, 10-35 %, 15-30%, and 20-25 % which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxii are also rejected.
 	In the present instance, claim 2xxxiii  recites the broad recitation 1-45 %,  and the claim also recites 5-40 %, 10-35%, 15-30l%, and 20-25l%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxxiii are also rejected.
 	In the present instance, claim 2xxxiv  recites the broad recitation 10-95 months and the claims also recites  20-90 months, 23-85 months, 25-80 months, 30-70 months, 40-60 months. and 45-55 months which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxxiv are also rejected.
		In the present instance, claim 2xxxv recites the broad recitation 100-10,000ppm and the claim also recites 200-9000 ppm, 500- 7000 ppm, 1000-5000 ppm, and 2000- 4000 ppm which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 2xxxv are also rejected
 		In the present instance, claim 3i  and iii recite the broad recitation 1- 15 % and the claim also recites 2-14 %, 4-12 %, and 6-10 % which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 3i and iii are also rejected.
	In the present instance, claim 7ii  recites the broad recitation 55-140 °C and the claim also recites 60-125 °C, 65-100 °C, 70-95 °C and 80-90 °C  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 7ii are also rejected.
	 	In the present instance, claim 9ix recites the broad recitation 1-100 mol%,  and the claim also recites 2-99 mol %, 10-99 mol %,10-90 mol%, 20-80 mol %, 30-70 mol %, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 9xi are also rejected.
 		In the present instance, claim 9xvi recites the broad recitation 1-100 mol%,  and the claim also recites 1-99 mol %, 10-99 mol %,10-90 mol%, 20-80 mol %, 30-70 mol %, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 9xvi are also rejected.
 		In the present instance, claim 9xvii  recites the broad recitation 0-100 mol%,  and the claim also recites 1-99 mol %, 10-99 mol %,10-90 mol%, 20-80 mol %, 30-70 mol %, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 9xvii are also rejected.
		In the present instance, claim 9ixi  recites the broad recitation 1-100 mol%,  and the claim also recites 1-99 mol %, 10-99 mol %,10-90 mol%, 20-80 mol %, 30-70 mol %, and 40-60 mol%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 9ixi are also rejected.
 		In the present instance, claim 9xx recites the broad recitation 1-45%,  and the claim also recites 5-40 %, 10-35 %,15-30 %, and 20-25l%  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 9xx are also rejected.
	In the present instance, claim 9xxi  recites the broad recitation 10-95 months and the claims also recites  20-90 months, 23-85 months, 25-80 months, 30-70 months, 40-60 months. and 45-55 months which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 9xxi are also rejected.
	In the present instance, claim 10ii  recites the broad recitation 55-140 °C and the claim also recites 60-125 °C,  65-100 °C, 70-95 °C and 80-90 °C  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 10ii are also rejected.
	In the present instance, claim 11ii  recites the broad recitation 55-140 °C and the claim also recites 60-125 °C, 65-100 °C, 70-95 °C and 80-90 °C  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 11ii are also rejected.
 	In the present instance, claim 12ii  recites the broad recitation 55-140 °C and the claim also recites 60-125 °C, 65-100 °C, 70-95 °C and 80-90 °C  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 12ii are also rejected.
	In the present instance, claim 13ii  recites the broad recitation 55-140 °C and the claim also recites 60-125 °C, 60-125 °C, 65-100 °C, 70-95 °C and 80-90 °C  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 



Response to Arguments
Applicant's arguments filed on 06/22/2022 with respect to the tile have been fully considered but they are not persuasive. The new title is a very broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Applicant's arguments filed with regards to rejection of claims 1, 2 (ii, xxi, xxii, xxiv xxv, xxviii, xxx....xxxv), 3ii, 7, 8, 9 (x-…xxi), 10, ii, and 11ii,  and 12ii, under 35 USC 112 (b) /second have been fully considered but they are not persuasive. Even though the claims have been amended, they only recite the same issues previously rejected in a different format, therefore, the  rejection has been maintained.
Applicant’s arguments filed on 06/22/2022, with respect to rejection of claims 4, 5, 6, and 8 under 35 USC 112 (b)/second have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/13/2022